Amendment of the ACP-EC Partnership Agreement (debate)
The next item is the recommendation by Mr Ribeiro e Castro on behalf of the Committee on Development on the proposal for a Council decision concerning the conclusion of the Agreement amending the Partnership Agreement between the members of the African, Caribbean and Pacific Group of States, of the one part, and the European Community and its Member States, of the other part, signed in Cotonou on 23 June 2000 (6987/2006 - C6-0124/2006 -.
rapporteur. - (PT) Madam President, firstly, I wish to congratulate you on your election. Ladies and gentlemen, almost 800 million people are now covered by the Cotonou Agreement, which, following on from the Lomé establishing agreement, has guided relations between the EU and African, Caribbean and Pacific (ACP) countries since 2000. I sincerely hope that these relations will be increasingly close and mutually beneficial. The assent contained in my report, which I call on the Chamber to support, concerns the first five-yearly revision of the agreement, pursuant to Article 95 thereof.
Despite the fact that the amendments put forward are deliberately limited - after all, the stability of agreements of this type and size should be maintained - they are generally to be welcomed. They are aimed at improving the effectiveness of compliance with the Lomé/Cotonou acquis, which is based primarily on equality between the parties and on respect for human rights, democracy, the rule of law and good governance.
After the fall of the Berlin Wall and the end of the Cold War, we were able to include references to human rights and subsequently, in 2000, to provide for a stronger political dimension to our relations and to give priority to fighting poverty and improving our economic and financial partnership. The 2005 revision, on the other hand, strengthened the aspect of political dialogue, which became more systematic, structured and formalised, with a view to helping prevent and resolve crises.
Other aspects that should be brought into the body of the agreement include combating terrorism, given its pressing, topical nature, and reference to the Millennium Goals, which bind the EU-ACP joint commitment to reducing poverty and improving levels of education and health, without which there cannot be genuine development. Other issues that form part of this revision are decentralised local authorities, prevention of mercenary activities, promotion of traditional knowledge, prevention of HIV-AIDS, malaria and tuberculosis, and encouragement of student and youth exchanges, all of which demonstrates the signatories' greater awareness of the specific problems and aspirations of the people of ACP countries.
I must also highlight, and welcome, the fact that, for the first time, express reference is made to national parliaments as aid recipients. The development of parliamentary capacity is key to ensuring good governance and to ensuring that there is full public debate on the development policy choices and priorities of each of the recipient countries.
Many of the countries to which the Union sends substantial aid as part of the Cotonou framework integrate these funds into their budgets. Nevertheless, there have been many complaints that the funds sent have not always made an effective contribution, in terms of what is necessary and desirable, to promoting and firmly establishing these values. There have also been frequent criticisms that the countries concerned often distribute European funds in a way that is discriminatory and arbitrary and that public administration is not always objective and impartial. This type of situation flies in the face of the core principles that underpin the award of EU funds. The Community institutions must therefore bring in tighter conditions as regards involving all of the political forces and the civil society of the recipient countries in discussing and defining the priorities for using the aid awarded.
As I proposed at the ACP-EU Joint Parliamentary Assembly, which adopted this suggestion in November 2005 at the Edinburgh summit, this process of inculcating a sense of responsibility and of raising awareness at national level could take the form of an annual parliamentary debate in each national parliament of the recipient countries specifically focusing on external aid. This should take place ideally some time before each country's annual debate on the national budget and would have the benefit of strengthening democratic institutions and of encouraging the people to exercise their rights as citizens.
Thus, as part of the agreement and the main body set up by the agreement, a spirit conducive to the crucial involvement of parliaments in programming and monitoring cooperation and in assessing the impact of such cooperation in the countries concerned would be created. It is our duty to persevere with, promote and support this effort. Notwithstanding the amendments, the most important of which I have highlighted, the Cape Verde Foreign Minster, speaking on behalf of the ACP countries, felt that the simplification of the administrative procedures applicable to access to the European Development Fund could have gone much further. I share this concern and feel it is right to echo it here and ask the Council and the Commission to take it into account in future revisions.
To conclude, I invite the Members of this House to give their assent and urge Parliament, the Council and the Commission to do all they can to maintain and, where possible, to increase targeted, responsible aid to the ACP countries in the future.
Madam President, I would like to thank the rapporteur, Mr Ribeiro e Castro and the Committee on Development for their positive assessment of the amendment of the Cotonou agreement, which is the cornerstone of the partnership between the ACP countries and the European Union.
This amendment will enable us to enhance our partnership and to extend it to security issues such as the fight against terrorism, the prevention of mercenary activities and the fight against the proliferation of weapons of mass destruction. Thanks to that agreement, there will be a more systematic, more institutional, dialogue on issues involving human rights, democracy and the rule of law. That dialogue will take place before the launch of the consultation procedure, known as the Rule 96 procedure, except in cases of particular urgency. I would like to stress the increased role of national parliaments and of the joint parliamentary assembly within this context.
Furthermore, the revised agreement maintains a volume of aid identical to that provided for in the ninth European Development Fund with the addition of inflation, the impact of European Union GDP growth and the accession of ten new Member States in 2004.
As you know, that decision in principle was translated, at the meeting of the ACP-EU Council of Ministers in Port-Moresby in June 2006, into a commitment of around EUR 22 billion. That is the total sum of the 10th European Development fund for geographical cooperation with the ACP countries for the six-year period from 2008 to 2013. On an annual basis, that represents a nominal increase of 35% compared to the 9th European Development Fund.
Finally, since no money provided for in the 9th European Development Fund can be committed after 31 December 2007, it is essential that the review of the Cotonou Agreement, and of what is known as the internal agreement of the 10th European Development Fund, is ratified by all of the Member States before the end of 2007. Otherwise, the operations of the 10th European Development Fund will be unable to begin on 1 January 2008. I am convinced, and I am speaking on behalf of my colleague Louis Michel, that the assent of the European Parliament will send a strong signal to the Member States and will speed up the internal ratification procedures.
on behalf of the PSE Group. - (FR) Madam President, I would like you to know first of all that I am very happy to see you holding this Presidency. It is rare to see women in that position.
The review of the Cotonou Agreement was a significant challenge. We would like to give it real political content by refocusing it on the Millennium objectives and the eradication of poverty. It should be acknowledged, however, that this revision does not entirely live up to its ambitions. Our group has had the opportunity to express its disagreement on several occasions on two points in particular. The first relates to the integration of two commitments into the fundamental values of the agreement: one relating to terrorism, the other to weapons of mass destruction. We are not opposed to them as such, but we feel that the principles of democracy and respect for human rights must remain the main benchmarks of this agreement. My second point relates to the financial dimension. The tenth EDF, which has been the subject of tough negotiations, could not be integrated into the revised agreement.
Nevertheless, we are not now proposing that the assent be refused, firstly because progress has been made on many points, such as enhancement of political dialogue, the reference to national parliaments as beneficiaries of aid and support for the International Criminal Court from signatories of the agreement. Secondly, because our ACP partners themselves have accepted the revised agreement and are eager to implement its financial chapter, for which I believe we have obtained a more or less acceptable sum.
It is therefore pointless to look back. From now on we have a new battle to wage. We must be certain that every euro genuinely contributes to achieving the development objectives and therefore ensure that the programming of the tenth EDF is better. For example, by setting political objectives that would consist in allocating 20% of the sums to basic education or health in the ACP countries, or by attaching more importance than we currently do to the gender dimension in our development policy. That is the work facing us over the coming weeks, ladies and gentlemen.
on behalf of the ALDE Group. - Madam President, the new provision for building parliamentary capacity in ACP countries is particularly welcome. In recent years the European Union has committed increasing resources to election observation missions in ACP countries, but those of us who have acted as observers are acutely aware that a well-conducted election is only the very first step in the process of establishing good governance. Too many newly-elected parliaments have struggled in the absence of a trained civil service, or any opportunity to look at best practice in areas such as budget control, so the specific reference to enhancing parliamentary capacity is very important.
However, the fact that MEPs' involvement in the Cotonou Agreement is limited to the assent procedure is frustrating, especially as we take on new areas of scrutiny under the Development Cooperation Instrument. It would be helpful for us to have at least some input into the formulation of ACP countries' strategy papers, which are the key instrument for the development of the Millennium Development Goals, now specifically referred to in the partnership agreement.
on behalf of the ITS Group. - (FR) Madam President, ladies and gentlemen, we are discussing the revision of a complex agreement, the Cotonou Agreement, which contains 100 articles, 6 parts, 5 annexes and 5 protocols. This revised agreement contains the whole catalogue of today's politics, with human rights, democracy, terrorism, arms, the International Criminal Court. All the ACP countries need now is REACH, since they risk being victims of the regulation on chemical products, with losses of income and 315 000 jobs under threat. Metals, alcohol, oils, ammonia, which are exported from 24 major ACP countries, will be hit by REACH, representing a potential loss of income of EUR 6 billion for those countries.
That takes us to the real truth about Europe's relations with the ACP countries over the last thirty years. From the Yaoundé agreement of 1963 up to the Cotonou Agreement of 2000, revised in 2005, and the Lomé I, II, III and IV agreements from 1975 onwards, it appears that Europe has been audacious, particularly with the Stabex mechanism, which has protected cocoa, tea, coffee and groundnuts. This demonstrates the spirit of the compensatory inequalities of the CNUCED. Europe has also been generous by means of financial aid from the EDF. Mr Barrot pointed out that there is an allocation of around EUR 25 billion for the 79 ACP countries in the 9th EDF.
The reality is different, however. According to the figures, the ACP countries' share in the Union market has dropped from 6.7% in 1976 to 3% in 1998, and while the GDP of a European increased by an average of 2.3% per year, that of an African from an ACP country, if I dare say it, increased by just 0.6%. In terms of actions too, Europe has forgotten about the ACP countries, just as it has forgotten about the Mediterranean. Since the fall of the Berlin Wall, Europe has been interested in the East, but no longer in the South. And what is worse, with the WTO, Europe has swallowed up the ACP countries in the world market, as we have seen in the case of sugar and bananas. The multinational banana producer Chiquita has been given preference over Cameroon, which produces bananas, and the Ivory Coast. Ultra-liberal Europe has chosen to make a customs gift of around EUR 2 billion to the multinationals Chiquita, Del Monte and others, rather than to the ACP countries, which have to face the same competition conditions as these multinationals.
Cotonou, with its talk of democracy and dialogue, is all very well, but when people have AIDS, human rights are not going to cure them. In other words, rather than being revised, the Cotonou Agreement should be re-worked so as to be audacious in two respects. Firstly, technical audacity through a new customs technology: rather than seeking, within the World Trade Organisation, to reduce, and eventually abolish, customs duties, we must establish a deduction of customs duties in the form of a customs credit deductible on all purchases in the economy of the importing country. This customs credit would be reimbursable, that is to say, it would be higher than the sum of the customs duty paid, for example by the ACP country. With new customs duties that are flexible, reimbursable and negotiable on the world stock market, Europe-ACP relations would be consistent with the necessary free trade and the equally necessary protection of the ACP countries.
Secondly, we should show political audacity in a reworked Cotonou Agreement. With globalisation, the challenge of the 21st century consists in organising the common aspects of planetary co-ownership - that is to say, water, food, basic medicines and vaccines and education - all with a resource other than the classic State contribution of the EDF, a fiscal resource such as VAT based on the turnover of telecommunications services provided by space satellites. In this case, we would no longer provide improved assistance in the name of co-development, but we would gradually move towards global land management. That would restore the spirit of Lomé, and we would finally begin to build the world, which is the challenge of the 21st century.
(NL) Madam President, I am delighted that this week in Strasbourg, we are able to vote on the first five-yearly review of the Cotonou Agreement since we concluded it in 2000 for a 20-year period. This agreement covers 78 countries in Africa, the Caribbean and the Pacific Ocean and involves no fewer than some 750 million people.
It is a partnership agreement about aid and trade and sets an example others should follow with regard to sustainable relations between the EU and development partners. Europe as a soft power in conflict prevention, good governance, the fight against corruption - these things mean that, together with the EU Member States, we can make the difference as far as the Millennium Objectives are concerned.
From 1 January 2008, nearly EUR 24 billion, half of the total EU's development budget, will be available for a six-year period. This is why it would be useful for Parliament to monitor spending in respect of the European Development Fund, but unfortunately, Commissioner, this EDF budget is not incorporated in the EU's own, which is something you in the Commission and we in this House would both have wanted.
In order to add meaning to the European Parliament's role, you, together with the Council - which is unfortunately absent today - will need to make specific agreements with us, as we did for the Development Cooperation Instrument, the DCI, which I would urge you to take as a model for the national policy documents of the ACP countries, in other words for more or less the whole of our Africa policy.
This means that Parliament will be informed in good time, enabling it to make a meaningful contribution to the national policy documents. This will also translate into a clear and transparent process and an open dialogue between the Council, the Commission and Parliament. Moreover, this will improve Parliament's input and scope for monitoring the programme, as well as implementing and assessing national policy documents. This will also mean that the people's representation is not far removed from us, or from them, the parliaments in those countries or society.
Ownership is all very well, but this does not just involve the Finance Minister in a country like this; it also involves the parliament, the government and society. If we go down this road, then, we are faced with the weighty opinions of the parties involved, even before the policy has been signed and voted on. We want to move away from a situation where we all talk about the Millennium Objectives at the same time as Africa is actually moving further away from them, as is evident from the fact that we only appear to be filling in the cracks in the roads, however useful this may be. We want the Millennium Objectives to take centre stage in the ACP countries too.
I would urge you to give this House democratic clout in respect of the EDF which amounts to half of the EU development budget. This will stand both the Commission and the Council in good stead. Pledge your support to democracy in Europe. Which steps do the Commission and Council intend to take in order to achieve this?
Thank you very much, Madam President, and congratulations. It is very good to see you in the Chair.
As others have said, we are very proud of the fact that the Cotonou Partnership Agreement represents binding contractual agreements with 78 African, Caribbean and Pacific countries. It is, therefore, a very special relationship indeed.
Commissioner, we regret the fact that the great flurry of activity that we saw in 2005 on development and funding for development did not, in fact, include a substantial increase in the contribution of Member States of the European Union to the European Development Fund for the ACP. The reality is that the 10th EDF represents only 0.28 % of Member States' GDP. That contradicts what you said in terms of how you saw the results of those negotiations. I agree with you on the pace of ratification; that remains of enormous concern. Only four Member States of the European Union and five of the ACP have currently ratified this part of the Agreement, and I think that is of some concern.
I have some questions for you. I know you are not the Commissioner for Development, but perhaps if it is not possible for you answer them, you will pass them on. In Barbados, Commissioner Michel promised to submit the country strategy papers to ACP countries' parliaments for their scrutiny. I want to know whether progress has been made on this commitment, and whether we can have some description from the Commission on where we stand on that.
Further to that, I would like to ask you whether you are prepared to enter into structural dialogue with the European Parliament on the country strategy papers for ACP countries. My colleague, Mr van den Berg, has said that we want the same status for the ACP as we have for the DCI country strategy papers.
Furthermore, I want to know how the Commission responds to questions that, I think, we in the Parliament have to ask, for instance on budget support to a country like Haiti, which has been recognised by Transparency International as the most corrupt country in the world. How is it that the Commission is now proposing to give budget support to Haiti? The same question applies to Equatorial Guinea. On our committee, we find it very difficult to understand those decisions. With regard to Togo, we see that the Commission is now prepared to normalise relations. We want to know where we stand on the 22 commitments: are they being fulfilled by Togo. At the Vienna JPA, the Commission promised to send details to us on the progress with Togo and we have, as yet, as I understand it from our secretariat, received absolutely no information on that.
Finally, Commissioner, will you undertake to work more closely with the European Parliament on these issues in order to make sure that the Joint Parliamentary Assembly's views are taken into account? I urge the Commission to answer the serious questions of this kind that we are addressing to you this evening.
(FR) Madam President, please allow me to stress the curious aspect of this parliamentary consultation procedure. Our institution has been invited to give its assent to the conclusion of the revised Cotonou treaty, which was signed back in June 2005. By issuing our opinion today, we can only therefore approve something that has already been concluded. Nevertheless, the decision-making process with the ACP countries would benefit from being enriched by the participation of the European Parliament. Indeed, during the negotiations on the development cooperation instrument (DCI), we demonstrated our very significant added value and our capacity to defend interests other than those of the Commission and the Council.
Having said that, I believe that the revised Cotonou Agreement represents considerable progress, particularly with regard to the role of local sectors in development policy: for the first time, their role has been clarified, and they are explicitly recognised as full partners in the political dialogue. We have just obtained the same recognition for the DCI. The great development challenges are faced at local level. The time has come to decentralise our development policy. Access to water, healthcare and education are social services provided locally by bodies that are close to their citizens.
If European Union funds remain blocked at central government level, there will be no effective aid to benefit populations directly. That is one of the reasons why I welcome the adoption of the revised Cotonou Agreement. We must now remain vigilant in order to ensure that it is implemented.
(PT) I too should like to congratulate you, Madam President. I also wish to congratulate Mr Ribeiro e Castro on his report and on the positive developments evidenced by this revision. I wish to highlight the support for the International Criminal Court and reference to the Millennium Development Goals, without which there could not be a development strategy. Furthermore, I should like to highlight the importance of the new cooperation clause on combating the proliferation of weapons of mass destruction, an area in which the EU must do more in terms of close collaboration and technical assistance. We must also do more on the proliferation of small arms, which are the biggest killers in our partner countries.
I must also admit to feeling a degree of frustration as regards EU-ACP relations in seeing our counterparts from some ACP countries in the Joint Parliamentary Assembly convey the official positions of their governments uncritically. We must clearly do more to strengthen national parliaments and their capacity to scrutinise the national budgets, and their budgets for cooperation and for fighting corruption.
For its part, the EU must stop overlooking, and start using, the clauses laid down in this agreement aimed at urging signatory governments to put an end to serious violations of human rights and of the most fundamental principles of democracy and good governance. I join those MEPs who called on the Commission to involve Parliament in scrutinising cooperation policy with ACP countries.
(FR) Madam President, ladies and gentlemen, though it has come late, I am delighted that the European Parliament is being consulted on this subject. This evening's debate gives us an opportunity to express our satisfaction once again with the progress introduced by the revision of the agreement, particularly in terms of the improvements between partners, as a result of their policies on protecting human rights and promoting democracy. This consultation is also an opportunity to recall our concerns at the time when the text was being signed. I am thinking in particular of the article that makes the fight against the proliferation of weapons of mass destruction a fundamental aspect of the ACP-EU partnership.
Having said that, I would like to stress, or recall, that the priority objective of the cooperation between the two regions was the fight against poverty and the fight for development. Since 2005, new concerns have arisen. They involve the future of our commercial relations with the ACP countries. How can we state, as in the case of the revised Cotonou Agreement, that the Millennium development objectives must underpin ACP-EU cooperation, without worrying about the consequences of future economic partnership agreements for the well-being of the populations of these countries, without carrying out an impact study prior to the launch of the negotiations? How can we emphasise the importance of supporting regional integration organisations created by the ACP countries, while not respecting existing groupings in the negotiations and also knowing that, in the negotiations as they are currently conducted, we cannot take account of the interests of countries of different sizes and different levels of development?
The revision of the Cotonou Agreement has above all made it possible to highlight the importance of political dialogue amongst partners. It is on this basis that the European Union and the ACP countries must from now on work towards eliminating misunderstandings, make progressive and constructive progress in the negotiations and reach agreements that are fully in favour of the development of the ACP countries.
Madam President, I would like to say to all of the honourable Members who have spoken that I shall communicate their remarks as accurately as possible to my colleague Louis Michel, who will pursue the dialogue on the whole of this development policy in the way you wish. I shall tell him that Parliament takes great interest in the evolution of this policy, which he manages with great conviction, as you know.
Many of you have stressed the importance of this partnership. I would like to return to the financial envelope. It is true that EUR 23.7 billion of that sum should be allocated as operational credits for the ACP countries. This sum can be compared to the EUR 22.7 billion proposed by the Luxembourg Presidency. This sum will be integrated by means of an increased effort on the part of the European Investment Bank in its support for the ACP countries through own resources. It is still a substantial sum. On an annual basis, it represents an increase of 35% compared to the 9th European Development Fund.
Furthermore, support for the ACP countries must be seen within the wider context of the Community's external actions and, in general terms, the ACP countries will also benefit from thematic budget lines and funds reserved for the ACP countries that are signatories to the sugar protocol, in the sum of EUR 1.2 billion. These funds, which are payable from the Community's general budget, will increase the proportion of the Community's development cooperation earmarked for the ACP countries, as compared with previous financial perspectives.
I believe that I have thereby highlighted the progress that some of you have mentioned, while accepting that this policy will be subject to many further developments, since it is true that it is now part of the European Union's duty and purpose.
The debate is closed.
The vote will take place tomorrow.